Exhibit 99.1 CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS Three and nine months ended December 31, 2011 and 2010 (Unaudited) KEEGAN RESOURCES INC. Condensed Consolidated Interim Statements of Financial Position - Unaudited As at December 31, 2011 and March 31, 2011 Expressed in United States Dollars December 31, March 31, Assets Current assets: Cash and cash equivalents $ $ Receivables (note 10) Prepaid expenses and deposits Non-current assets: Plant and equipment (Note 4) Mineral interests (Note 5) Total assets $ $ Liabilities Current liabilities: Accounts payable and accrued liabilities (note 10) $ $ Non-current liabilities: Asset retirement provision (note 7) Share purchase warrants (note 14) Total liabilities Shareholders’ Equity Share capital (note 8) Equity reserves (note 9) Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Commitments (note 11) Contingencies (note 12) First-time adoption of IFRS (note 16) Approved by the Board of Directors: “Shawn Wallace” “Marcel de Groot” Director Director SEE ACCOMPANYING NOTES 1 KEEGAN RESOURCES INC. Condensed Consolidated Interim Statements of Loss - Unaudited Three and nine months ended December 31, 2011 and 2010 Expressed in United States Dollars Three months ended Nine months ended December 31, December 31, Administration expenses: Amortization $ Bank charges and interest Consulting fees, directors’ fees and wages and benefits (note 10) Office, rent and administration Professional fees (note 10) Regulatory fees, transfer agent and shareholder information Share-based compensation (note 9(a)) Travel, promotion and investor relations Exploration and evaluation expenditures (note 6) Other expenses (income): Interest and other income ) Gain on sale of marketable securities - ) - ) Accretion expense - - Revaluation of share purchase warrants (note 14) Foreign exchange loss (gain) Loss before future income tax expense Future income tax expense - - - Loss for the period Adjustment for fair value of marketable securities - ) - ) Reclassification of gain on disposal of marketable securities - - Comprehensive loss for the period $ Loss per share – basic and diluted $ Weighted average number of shares outstanding SEE ACCOMPANYING NOTES KEEGAN RESOURCES INC. Condensed Consolidated Interim Statement of Changes in Equity - Unaudited Nine months ended December 31, 2011 and 2010, and the year ended March 31, 2011
